Exhibit 10.9

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between ___________________ (the “Executive”) and Corium International,
Inc., a Delaware corporation (the “Company”), on _________ __, 20__, and is
effective as of _________ __, 20__ (the “Effective Date”).

1.Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the fourth (4th) anniversary of the Effective
Date (the “Expiration Date”) or the date the Executive’s employment with the
Company terminates for a reason other than a Qualifying Termination or CIC
Qualifying Termination; provided however, if a definitive agreement relating to
a Change in Control has been signed by the Company on or before the Expiration
Date, then this Agreement shall remain in effect through the earlier of:

(a)The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or

(b)The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for four (4)
year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination, as
applicable.

2.Qualifying Termination.  If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Benefits.  The Company shall pay the Executive (i) twelve (12)
months’ worth of (x) his or her monthly base salary and (y) then-current annual
target bonus opportunity (prorated on a monthly basis at the rates in effect
immediately prior to the actions that resulted in the Qualifying Termination)
plus (ii) the prorated portion of Executive’s then-current target bonus
opportunity for the portion of the current year that Executive served prior to
the Separation (calculated based on the number of full or partial months to date
in the bonus year multiplied by 1/12 of the annual target bonus opportunity) (or
such other bonus amount that reflects the progress toward meeting goals and
objectives for the target bonus for such period, as determined by the Board in
its reasonable discretion).  The Executive will receive his or her severance
payment in a cash lump-sum in accordance with the Company’s standard payroll
procedures, which payment will be made no later than the first regular payroll
date occurring after the sixtieth (60th) day following the Separation, provided
that the Release Conditions have been satisfied.

(b)Continued Employee Benefits.  If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. 

(c)Equity.  Any outstanding Equity Awards, including awards that would otherwise
vest only upon satisfaction of performance criteria, shall accelerate and become
vested and exercisable as if an additional twelve (12) months of vesting had
occurred to the then-unvested shares subject to the Equity



--------------------------------------------------------------------------------

 



Award.  Equity Awards subject to performance-based vesting criteria as of the
date of the Separation shall accelerate and become vested and exercisable as to
the number of shares subject to such Equity Award that would have vested if
Executive had completed an additional twelve (12) months of service following
the date of Separation, provided, however, that the vesting of such
performance-based awards shall be as if all applicable performance criteria were
achieved at target levels during such 12-month period.  Subject to Section 4,
the accelerated vesting described above shall be effective as of the Separation.

3.CIC Qualifying Termination.  If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Payments.  The Company or its successor shall pay the Executive (i)
eighteen (18) months’ worth of (x) his or her monthly base salary and (y)
then-current annual target bonus opportunity (prorated on a monthly basis at the
rates in effect immediately prior to the actions that resulted in the
Separation) plus (ii) the prorated portion of Executive’s then-current target
bonus opportunity for the portion of the current year that Executive served
prior to the Separation (calculated based on the number of full or partial
months to date in the bonus year multiplied by 1/12 of the annual target bonus
opportunity) (or such other bonus amount that reflects the progress toward
meeting goals and objectives for the target bonus for such period, as determined
by the Board in its reasonable discretion).  Such payment shall be paid in a
cash lump sum payment in accordance with the Company’s standard payroll
procedures, which payment will be made no later than the first regular payroll
date occurring after the sixtieth (60th) day following the Separation, provided
that the Release Conditions have been satisfied.

(b)Equity.  Each of Executive’s then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria, shall
accelerate and become vested and exercisable as to 100% of the then-unvested
shares subject to the Equity Award, provided, however, that the vesting of any
performance-based awards shall be as if all applicable performance criteria were
achieved at target levels.  Subject to Section 4, the accelerated vesting
described in this Section 3(b) shall be effective as of the Separation.

(c)Pay in Lieu of Continued Employee Benefits.  Continuation of COBRA on the
same terms as set forth in Section 2(b) above for the same period that the
Executive is paid severance benefits pursuant to Section 3(a) following the
Executive’s Separation or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer.

4.General Release.  Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (substantially in the form prescribed by the Company)
of all known and unknown claims that he or she may then have against the Company
or persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims.  The release must be substantially in the form prescribed by
the Company, without alterations (this document effecting the foregoing, the
“Release”).  The Company will deliver the form of Release to the Executive
within ten (10) days after the Executive’s Separation.  The Executive must
execute and return the Release within the time period specified in the form.

5.Accrued Compensation and Benefits.  Notwithstanding anything to the contrary
in Section 2 and 3 above, in connection with any termination of employment
(whether or not a Qualifying Termination or CIC Qualifying Termination), the
Company shall pay Executive’s earned but unpaid base salary and other vested but
unpaid cash entitlements for the period through and including the termination of
employment, including unused earned vacation pay and unreimbursed documented
business expenses incurred by Executive through and including the date of
termination (collectively “Accrued Compensation and Expenses”), as required by
law and the applicable Company plan or policy.  In addition, Executive shall be
entitled to any other vested benefits earned by Executive for the period through
and including the termination date of Executive’s employment under any other
employee benefit plans and arrangements maintained by the Company, in accordance
with the terms of such plans and arrangements, except as

2

 

--------------------------------------------------------------------------------

 



modified herein (collectively “Accrued Benefits”).  Any Accrued Compensation and
Expenses to which the Executive is entitled shall be paid to the Executive in
cash as soon as administratively practicable after the termination and, in any
event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the Executive in which the termination occurs or at such earlier
time as may be required by Section 10 below or to such lesser extent as may be
mandated by Section 9 below.  Any Accrued Benefits to which the Executive is
entitled shall be paid to the Executive as provided in the relevant plans and
arrangements.

6.Covenants.

(a)Non-Competition.  The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.

(b)Non-Disparagement.  The Executive further agrees that, during the nine (9)
month period following his or her Separation, he or she shall not in any way or
by any means disparage the Company, the members of the Board or the Company’s
officers and employees.  Notwithstanding the foregoing, the Executive is not
prohibited from cooperating with a government agency or testifying truthfully in
any government inquiry or other proceeding or in which Executive is required to
testify pursuant to subpoena or other valid legal process.

7.Definitions.

(a)“Board” means the Company’s board of directors.

(b)“Cause” shall have the same meaning as the definition of “Cause” as set forth
in the Plan.

(c)“Code” means the Internal Revenue Code of 1986, as amended.

(d)“Change in Control.”  For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Plan, provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).

(e)“CIC Qualifying Termination” means a Separation in connection with the
consummation of a Change in Control, including at the request (occurring prior
to a Change in Control) of the prospective acquirer whose proposed acquisition
would constitute a Change in Control upon its completion, or within twelve (12)
months following the consummation of a Change in Control, resulting from (A) the
Company or its successor terminating the Executive’s employment for any reason
other than Cause or (B) the Executive voluntarily resigning his or her
employment for Good Reason. A termination or resignation due to the Executive’s
death or disability shall not constitute a CIC Qualifying Termination.

(f)“Equity Awards” means all options to purchase shares of Company common stock
as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units or stock appreciation rights.

(g)“Good Reason” means, without the Executive’s consent, (i) a reduction in
title, status, responsibility or authority, provided that a mere change in your
title shall not constitute grounds for a termination by you for Good Reason so
long as there is no reduction in your duties, responsibilities or authority
following such change in title, or your removal from such position or
responsibilities without Cause, (ii) a reduction in Executive’s annual base
salary or annual target bonus, (iii) a requirement that Executive relocate
Executive’s principal place of work to a location more than thirty (30) miles
from Executive’s then-current work location, or (iv) a material breach of this
Agreement by the Company.  For the purpose of clause (i), a change in
responsibility shall not be deemed to occur (A) solely because Executive is part
of a larger organization or (B) solely because of a change in title.  For the
Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (g), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent

3

 

--------------------------------------------------------------------------------

 



to assert Good Reason within sixty (60) days of the initial existence of one or
more of the conditions set forth in subclauses (i) through (iv); (2) the Company
will have thirty (30) days (the “Company Cure Period”) from the date of such
notice to remedy the condition and, if it does so, the Executive may withdraw
his or her resignation or may resign with no benefits under this Agreement; and
(3) any termination of employment under this provision must occur within ten
(10) days of the earlier of expiration of the Company Cure Period or written
notice from the Company that it will not undertake to cure the condition set
forth in subclauses (i) through (iv).  Should the Company remedy the condition
as set forth above and then one or more of the conditions arises again, the
Executive may assert Good Reason again subject to all of the conditions set
forth herein.

(h)“Plan” means the Company’s 2014 Equity Incentive Plan, as may be amended from
time to time.

(i)“Release Conditions” mean the following conditions occurring within sixty
(60) days following the Separation:  (i) Company has received the Executive’s
executed Release and (ii) any rescission period applicable to the Executive’s
executed Release has expired.

(j)“Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive’s
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his or her employment for Good Reason. A termination or resignation
due to the Executive’s death or disability shall not constitute a Qualifying
Termination.

(k)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

8.Successors.

(a)Company’s Successors.  The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

(b)Executive’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.Golden Parachute Taxes.

(a)Best After-Tax Result.  In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 10, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in the Payments being
$1.00 less than the amount at which any portion of the Payments would be subject
to the Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking
into account the applicable federal, state, local and foreign income, employment
and other taxes and the Excise Tax (including, without limitation, any interest
or penalties on such taxes), results in the receipt by Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax.  Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made by independent tax counsel designated

4

 

--------------------------------------------------------------------------------

 



by the Company and reasonably acceptable to Executive (“Independent Tax
Counsel”), whose determination shall be conclusive and binding upon Executive
and the Company for all purposes.  For purposes of making the calculations
required under this Section, Independent Tax Counsel may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code; provided that Independent Tax Counsel shall assume
that Executive pays all taxes at the highest marginal rate.  The Company and
Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section.  In the event that Section 9(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount).  If
the Internal Revenue Service (the “IRS”) determines that any Payment is subject
to the Excise Tax, then Section 9(b) hereof shall apply, and the enforcement of
Section 9(b) shall be the exclusive remedy to the Company.

(b)Adjustments.  If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.”  The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized.  Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments.  If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.

10.Miscellaneous Provisions.

(a)Section 409A.  To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest).  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar

5

 

--------------------------------------------------------------------------------

 



year in which Executive incurred such expenses, and in no event shall any right
to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.  To the extent that any provision
of this Agreement is ambiguous as to its exemption or compliance with Section
409A, the provision will be read in such a manner so that all payments hereunder
are exempt from Section 409A to the maximum permissible extent, and for any
payments where such construction is not tenable, that those payments comply with
Section 409A to the maximum permissible extent.  To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A.  Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.

(b)Other Arrangements.  This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any offer letter or
employment agreement, agreement governing Equity Awards and severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including change in control severance arrangements
and vesting acceleration arrangements pursuant to an agreement governing Equity
Awards, employment agreement or offer letter, and Executive hereby waives
Executive’s rights to such other benefits.  In no event shall any individual
receive cash severance benefits under both this Agreement and any other vesting
acceleration arrangement, severance pay or salary continuation program, plan or
other arrangement with the Company.  For the avoidance of doubt, in no event
shall Executive receive payment under both Section 2 and Section 3 with respect
to Executive’s Separation.

(c)Dispute Resolution.  To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Mateo County, and conducted by Judicial Arbitration & Mediation Services, Inc.
(“JAMS”) under its then-existing employment rules and procedures.  Nothing in
this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Each party to an arbitration or litigation hereunder
shall be responsible for the payment of its own attorneys’ fees.

(d)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid.  In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(e)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.



6

 

--------------------------------------------------------------------------------

 



(h)No Retention Rights.  Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(i)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).

[Signature Page Follows]

 

 



7

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

EXECUTIVE

CORIUM INTERNATIONAL, INC.

 

 

Print Name:

By:

 

 

Title:

 

 

 

8

 

--------------------------------------------------------------------------------